19-10412-jlg         Doc 808       Filed 07/03/19       Entered 07/03/19 11:02:46                Main Document
                                                       Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :       Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket Nos. 722
---------------------------------------------------------------X

           ORDER DESIGNATING STALKING HORSE BIDDER AND
    APPROVING STALKING HORSE BID PROTECTIONS (FORWARD BUSINESS)

                    In accordance with the Order (I) Approving Bidding Procedures, (II) Approving

Assumption and Assignment Procedures, and (III) Granting Related Relief [ECF No. 456]

(the “Bidding Procedures Order”)2 approving, among other things, bidding procedures for the

sale of any or all of the Debtors’ assets; and upon consideration of the Notice of Designation of

Stalking Horse Bid and Request for Approval of Stalking Horse Bid Protections (Forward

Business), dated as of June 18, 2019 [ECF No. 722] (the “Notice of Stalking Horse Bid”) and

the relevant terms and conditions of the Asset Purchase Agreement, by and among Ditech

Holding Corporation, Ditech Financial LLC and New Residential Investment Corp.

(the “Stalking Horse Agreement”) appended thereto; and due and proper notice of the Bidding

Procedures Order and the Notice of Stalking Horse Bid having been provided as set forth in the


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Bidding Procedures Order.




WEIL:\97099403\1\41703.0011
19-10412-jlg           Doc 808     Filed 07/03/19      Entered 07/03/19 11:02:46               Main Document
                                                      Pg 2 of 5


affidavits of service filed with respect thereto [ECF Nos. 474, 765]; and such notice having been

adequate and appropriate under the circumstances; and the Court having determined that the

legal and factual bases set forth in the Motion and Notice of Stalking Horse Bid establish just

cause for the relief granted herein, and that the relief granted herein is in the best interests of the

Debtors, their estates, creditors, and all parties in interest; and upon all of the proceedings had

before the Court, and after due deliberation and good and sufficient cause appearing therefor,

                     IT IS HEREBY FOUND AND DETERMINED THAT:3

                     A.       Jurisdiction and Venue. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

The Court has jurisdiction to consider the relief requested in accordance with 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.).

                     B.       Designation of Stalking Horse Bidder.                 Pursuant to the Bidding

Procedures Order, the Debtors are authorized to, in the exercise of their reasonable business

judgment, designate one or more Stalking Horse Bidders for one or more of their assets and to

enter into the Stalking Horse Agreement for the sale of any such assets, subject to Bankruptcy

Court approval.

                     C.       Stalking Horse Bid Protections.          Pursuant to the Bidding Procedures

Order, the Debtors are further authorized, in consultation with the Consultation Parties (as

defined in the Bidding Procedures), to (a) establish initial overbid minimum and subsequent

bidding increment requirements; (b) offer the Stalking Horse Bidder a break-up fee and expense

3
      The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
      pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
      the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
      extent any of the following conclusions of law constitute findings of fact, they are adopted as such.



                                                          2
WEIL:\97099403\1\41703.0011
19-10412-jlg           Doc 808     Filed 07/03/19    Entered 07/03/19 11:02:46       Main Document
                                                    Pg 3 of 5


reimbursement in an amount agreed to by the Debtors in consultation with the Term Loan Ad

Hoc Group and the official committee of unsecured creditors; (c) provide that, if the Stalking

Horse Bidder bids on certain assets at the Auction, the Stalking Horse Bidder will be entitled to a

credit, in the amount of its Termination Payment, against the increased purchase price for the

assets; and (d) provide other appropriate and customary protections to the Stalking Horse Bidder.

The proposed stalking horse bid protections provided to the Stalking Horse Bidder are set forth

in Section 5.4(a) and Section 5.4(c) of the Stalking Horse Agreement (the “Stalking Horse Bid

Protections”).

                     D.       Notice of Stalking Horse Bid. On June 18, 2019, the Debtors (a) filed the

Notice of Stalking Horse Bid disclosing their designation of New Residential Investment Corp.

(“NRZ”) as the Stalking Horse Bidder for the Acquired Assets (as defined in the Stalking Horse

Agreement) in accordance with the Bidding Procedures Order, (b) served the Notice of Stalking

Horse Bid on the Objection Notice Parties (as defined in the Bidding Procedures Order), and

(c) caused the Notice of Stalking Horse Bid to be published on the website maintained by the

Debtors’ claims and noticing agent in these chapter 11 cases in accordance with the Bidding

Procedures Order. No other or further notice of the relief granted herein is required.

                     E.       Adequate Notice. A reasonable opportunity to object or be heard regarding

the relief granted herein has been afforded to all parties in interest in these chapter 11 cases.

                     F.       Relief is Warranted. Good and sufficient business reasons exist for this

Court to authorize the Debtors to enter into the Stalking Horse Agreement, to designate NRZ as

the Stalking Horse Bidder for the Acquired Assets, and to approve the Stalking Horse Bid

Protections set forth in the Stalking Horse Agreement.




                                                      3
WEIL:\97099403\1\41703.0011
19-10412-jlg           Doc 808      Filed 07/03/19    Entered 07/03/19 11:02:46      Main Document
                                                     Pg 4 of 5


                     IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                     1.       Designation of Stalking Horse Bidder. The Debtors are authorized to

designate NRZ as, and NRZ is hereby designated as, the Stalking Horse Bidder for the Acquired

Assets.

                     2.       All objections to the relief granted herein that have not been withdrawn,

waived, or settled are overruled as to the relief granted herein.

                     3.       Approval of Stalking Horse Bid Protections.

                              (a)    The Termination Payment, the Expense Reimbursement, and the

break-up fee payable in connection with an Alternative PLS Transaction, as set forth in Section

5.4(a) and Section 5.4(c) of the Stalking Horse Agreement, are hereby approved, and the Debtors

are authorized and directed to promptly pay, as they become due, any amounts owed to NRZ on

account of the Termination Payment, the Expense Reimbursement, and the break-up fee payable

in connection with an Alternative PLS Transaction in accordance with the Stalking Horse

Agreement.

                              (b)    For the avoidance of doubt, neither the Termination Payment nor

Expense Reimbursement will be paid to NRZ in the event NRZ terminates the Stalking Horse

Agreement solely pursuant to Section 8.1(c)(vi) thereof.

                              (c)    The obligations of the Debtors to pay the Termination Payment,

the Expense Reimbursement, and the break-up fee payable in connection with an Alternative

PLS Transaction, if triggered, shall be entitled to administrative expense claim status under

sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code.




                                                       4
WEIL:\97099403\1\41703.0011
19-10412-jlg           Doc 808      Filed 07/03/19    Entered 07/03/19 11:02:46      Main Document
                                                     Pg 5 of 5


                              (d)    If NRZ bids on certain assets at the Auction, NRZ shall be entitled

to a credit, in the full amount of the Termination Payment and the Expense Reimbursement,

against the increased purchase price for the assets.

                              (e)    The purchase price in a competing bid for the Acquired Assets

shall not be considered a Qualified Bid unless such bid (i) provides for consideration to the

Debtors’ estates of at least $30,000,000 for payment of the Termination Payment and up to

$6,000,000 for payment of the Expense Reimbursement, and (ii) otherwise constitutes a higher

or better bid taking into account all of the consideration provided to the Debtors’ estates under

the Stalking Horse Agreement, including the Purchase Price (as defined in the Stalking Horse

Agreement), as determined by the Debtors (in the due exercise of their fiduciary duties and

applicable Law (as defined in the Stalking Horse Agreement)).

                     4.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

6006(d), 7062, and 9014, or any applicable provisions of the Local Rules or otherwise, the terms

and conditions of this Order shall be immediately effective and enforceable upon its entry, and

no automatic stay of execution shall apply to this Order.

                     5.       The Debtors are authorized to take all steps necessary or appropriate to

carry out this Order.

                     6.       This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.



Dated:       July 2, 2019
             New York, New York

                                                     /s/ James L. Garrity, Jr.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE

                                                       5
WEIL:\97099403\1\41703.0011
